514 F.2d 1002
Thelma B. SEXTON et al., Plaintiffs-Appellants,v.GEORGIA HIGHWAY EXPRESS, INC., Defendant-Appellee.
No. 75-1262
Summary Calendar.*United States Court of Appeals,
Fifth Circuit.June 13, 1975.

Thomas E. Davis, Gary F. Burns, Gadsden, Ala., for plaintiffs-appellants.
Jack W. Torbert, Gadsden, Ala., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The order of the district court granting a judgment notwithstanding the verdict in favor of defendant Georgia Highway Express, Inc. is affirmed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I